[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de MOTION TO TERMINATE STAY POST-JUDGMENT
This court conducted a hearing on this motion on December 13, 1999.
There is no periodic alimony order in effect at the present CT Page 16069 time. This court views the stay as extending to all proceedings except an existing periodic alimony order.
This court cannot find that the appeal is taken only for delay nor does the administration of justice require a termination of the stay.
There is a serious jurisdictional issue in this case since the parties' agreement precluded a motion to modify. Providing for a de novo review could be construed as attempting to confer jurisdiction where none exists.
The defendant-appellee's motion is denied.
HARRIGAN, J.